DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, there appears to be insufficient written description support for the recited limitation “wherein the backup system is configured to transition the first electrochemical device from the first mode to the second mode when the second electrochemical device fails, to extend flight capabilities of the aircraft.”

Claims 2-15 are rejected, because they also depend from the rejected claim 1. 

Allowable Subject Matter 

Claims 17 and 19-22 are allowed.

Claims 1-15 are free of prior art as per presently recited claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation “the first electrochemical device is configured to operate in a first mode during normal operation of the aircraft and a second mode when the second electrochemical device fails, wherein in the second mode, the first electrochemical device provides the at least one of inert gas, oxygen, and electrical power for at least one flight critical system of the aircraft, and wherein the first mode of the first electrochemical device is a less than full capacity mode of operation and wherein the second mode of the first electrochemical device is an operational mode that has a greater capacity than the first mode of operation to compensate for the failure of the second electrochemical device, wherein the backup system is configured to transition the first electrochemical device from the first mode to the second mode when the second electrochemical device fails, to extend flight capabilities of the aircraft..”

The prior art of record does not teach or render obvious the invention of claim 17 as a whole, including the limitation “wherein the second mode of operation of the first electrochemical device is an operational mode that has a greater capacity than the first mode of operation to compensate for the failure of the second electrochemical device.”

Response to Arguments 

Regarding the rejection of claim 1 under 35 USC 112 (a) for lack of written description, Applicants assert on page 2 of their communication dated 05/31/2022 that there is written description support for the limitation “wherein the backup system is configured to transition the first electrochemical device from the first mode to the second mode when the second electrochemical device fails, to extend flight capabilities of the aircraft.” Applicants' arguments are not persuasive, because none of the paragraphs 0048, 0066, 0077, and 0078 cited by the applicants teaches explicitly a backup system configured to transition the first electrochemical device from the first mode to the second mode.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795